89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Susan BABA, Plaintiff-Appellant,v.WARREN MANAGEMENT CONSULTANTS, INC., N.Y. State Division ofHuman Rights, U.S. Equal Employment OpportunityCommission, Defendants-Appellees.
No. 95-6100.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

Appeal from the United States District Court for the Southern District of New York (Deborah A. Batts, Judge ).
APPEARING FOR APPELLANT:  SUSAN BABA, New York, New York, pro se.
APPEARING FOR APPELLEE:  Marc L. Silverman, Paul, Hastings, Janofsky & Walker, New York, New York, for Defendant-Appellee Warren Management Consultants, Inc.
Charles F. Sanders, Assistant Attorney General of the State of New York, New York, New York, for Defendant-Appellee New York State Division of Human Rights.
Barbara L. Sloan, Attorney, Office of General Counsel, Equal Employment Opportunity Commission, Washington, D.C., for Defendant-Appellee Equal Employment Opportunity Commission.
S.D.N.Y.
AFFIRMED.
Before J. EDWARD LUMBARD, J. DANIEL MAHONEY and PIERRE N. LEVAL, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued by plaintiff-appellant and submitted by defendants-appellees.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
1. Plaintiff-appellant Susan Baba appeals from a judgment entered April 25, 1995 in the United States District Court for the Southern District of New York that dismissed her complaint brought against defendants-appellees Warren Management Consultants, Inc.  ("WMC"), the New York State Division of Human Rights (the "DHR"), and the United States Equal Employment Opportunity Commission (the "EEOC") for violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.   The EEOC and the DHR moved to dismiss pursuant to Fed.R.Civ.P. 12(b)(1) and (6), and WMC moved to dismiss pursuant to Fed R. Civ. P. 12(b)(6).  The district court granted the motions to dismiss as to all defendants, and Baba timely appeals.


4
2. After a careful review of the briefs and record, we affirm as to the EEOC and the DHR substantially for the reasons stated by the district court.  See Baba v. Warren Management Consultants, Inc., No. 94 Civ. 2161(DAB), slip op. at 4-5 (S.D.N.Y. April 13, 1995).  We agree with the district court that Baba's claim against WMC is time barred, see id. at 5-8, and therefore need not reach the question whether summary judgment should be granted to WMC against Baba on the basis of waiver.  See id. at 8-11.